Citation Nr: 0813086	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had recognized active service from February 1943 
to February 1946.  The appellant claims as his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  In a January 1988 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  In rating decisions of June 1995, June 1999, and April 
2001, the RO declined to reopen the appellant's claim; she 
did not appeal.

3.  The evidence received since the April 2001 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veterans' death.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's most recent request to 
reopen her claim was received after the enactment of the 
VCAA.

A letter dated in January 2001 explained the basis of the 
denial of the claim of entitlement to service connection for 
the cause of the veteran's death.  It told the appellant that 
she should submit evidence showing that the illness causing 
the veteran's death had its onset during service or was 
directly related to a disease, injury, or event that occurred 
in service.  

An April 2001 letter informed the appellant that her claim 
remained denied because the evidence failed to show that the 
veteran's death was related to his service.

A March 2003 letter advised the appellant that her claim had 
been denied because the evidence failed to show that the 
veteran's death was due to a service-connected disease or 
injury.  It explained the meaning of new and material 
evidence and listed the evidence of record.  

In July 2004 the appellant was apprised of the evidence 
necessary to support a claim of entitlement to service 
connection for the cause of the veteran's death.  

A June 2005 letter explained the VCAA.  It explained the 
evidence necessary to support the appellant's claim.  She was 
asked to submit various documents.  The letter also explained 
how the appellant could reopen her claim with the submission 
of new and material evidence.  The evidence of record was 
listed and the appellant was told  how VA would assist her in 
obtaining additional evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1988, the Board denied the appellant's claim.  It 
noted that the veteran's service-connected gunshot wounds 
were considered well-healed.  It concluded that the veteran's 
service-connected disorders did not play an important and 
contributory role in the medical problems that led to his 
death.

At the time of the Board's decision, the record included the 
veteran's service medical records.  They show that the 
veteran sustained grenade wounds to his back, buttock, arms 
and right leg.  The veteran was service-connected for 
residuals of the grenade wounds and had a combined 40 percent 
evaluation.  

Reports of VA examinations conducted in May 1950 and February 
1966 discussed the service-connected disabilities.

The veteran's death certificate and terminal records were 
also associated with the  record.  The terminal records from 
the Veterans Memorial Medical Center indicate that the 
veteran had developed a nonhealing wound on the dorsum of his 
left foot three years prior to admission, and that he had 
been treated at that facility for chronic osteomyelitis.  The 
hospital records also show that the veteran had a diagnosed 
case of pulmonary tuberculosis.  The record indicates that 
the veteran had been anorexic for one month prior to 
admission.  On the 24th day, he aspirated his "osterized" 
feeding.  He subsequently developed dyspnea and pneumonia, 
and his condition deteriorated until he expired.  The death 
certificate shows that the veteran died in March 1987 as the 
result of cardiopulmonary arrest.  The antecedent cause was 
listed as aspiration pneumonia.  Other significant conditions 
were noted to be chronic osteomyelitis, pulmonary 
tuberculosis, and severe malnutrition.

Also of record were various certificates from the Philippine 
Army regarding the veteran's service.

Since the Board's January 1988 decision, the appellant has 
made numerous attempts to reopen her claim.  The RO issued 
its most recent final denial in April 2001.  In support of 
her requests to reopen, the appellant has submitted various 
materials, to include her birth certificate, a marriage 
certificate, an April 1987 joint affidavit regarding her 
marriage to the veteran, X-ray reports from March 1987 
regarding the veteran's foot, and a statement from J.M., M.D. 
regarding treatment of the veteran's pulmonary tuberculosis.  
She also submitted duplicate death certificates, terminal 
hospital reports, and materials pertaining to the veteran's 
service.  

The appellant submitted her most recent request to reopen in 
January 2003.  In support of her claim, she has submitted 
duplicates of the veteran's death certificate, service 
records, the April 1987 affidavit, Dr. M.'s statement, the 
March 1987 X-ray reports, and the March 1987 terminal 
hospital report.  

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death has not been 
submitted.  The evidence added to the record since the RO's 
April 2001 rating decision is duplicative of evidence that 
was of record at the time of the previous rating decision.  
As such, none of the evidence added to the record since the 
April 2001 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant's assertions that her husband's death was related 
to his service-connected disability had previously been 
voiced and were considered by the  RO and Board.  Similarly, 
the duplicative medical evidence disclosing treatment of the 
veteran prior to his death cannot serve to reopen the claim.  
In this regard the Board notes that evidence tending to 
confirm a previously established fact is cumulative.  At the 
time of the last decision, there was evidence of service, 
service connected disability, remote post-service aspiration 
and evidence attributing the cause of death to aspiration.  
Stated differently, at the time of the last decision, there 
was evidence of death, but no evidence attributing the cause 
of death to service or a service-connected disability.  Since 
that determination, no facts have changed.  Accordingly, none 
of the evidence added to the file since the April 2001 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for the cause of 
the veteran's death.  Accordingly, the claim is not reopened.




ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


